Respondent disbarred and his name ordered to be struck from the roll of attorneys. By his misconduct respondent has laid himself open to a charge of conversion of trust funds, to defend himself against which there is only his own word. He failed to call the individual to whom he blindly turned over duties which belonged to himself. The learned official referee has found in favor of respondent in respect to the charge of larceny. Conceding the correctness of that finding, and stating the case most favorably for respondent, it clearly appears that he, an officer and appointee of the court, showed a cold and reckless indifference to, and wanton lack of concern for, the responsibility of the trust duties placed upon him by order of the court, followed by a persistent and inexcusable disregard for mandatory orders of the court. Respondent has demonstrated unfitness for the office which he holds, and must be disbarred. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.